—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Porzio, J.), dated June 8, 1998, which, upon a fact-finding order of the same court, dated May 5, 1998, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of rape in the first degree and sexual abuse in the first degree, adjudged him to be á juvenile delinquent and placed him on probation for a period of two years. The appeal brings up for review the fact-finding order dated May 5, 1998.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the Presentment Agency (cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the appellant committed the charged acts (see, Family Ct Act § 342.2 [2]). The unsworn testimony of the victim, who was seven years old when she testified, was sufficiently corroborated by evidence which tended to establish that the acts to which she testified occurred and that the appellant committed them (see, People v Groff, 71 NY2d 101, 109; see also, People v Furman, 177 AD2d 591, 592). Moreover, upon *400the exercise of our factual review power, we are satisfied that the court’s determination was not against the weight of the evidence (cf., CPL 470.15 [5]). Mangano, P. J., Altman, Schmidt and Smith, JJ., concur.